El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
La cuestión envuelta en este caso es si un administrador judicial puede instar acción por los daños y perjuicios que se alega surgieron con motivo de la negligencia que ocasionó la muerte ab intestato de una persona. La corte inferior re-solvió que po podía. La apelante se funda principalmente en el artículo 61 del Código de Enjuiciamiento Civil, que lee como sigue:
‘ ‘ Cuando la muerte de una persona mayor de edad fuere causada por el acto ilegal o negligencia de otra, sus herederos o representan-tes personales podrán entablar demanda por daños y perjuicios contra la persona causante de la muerte; y si dicha persona estuviere empleada por otra, responsable de su conducta, podrán también en-tablarla contra ésta. En toda demanda con arreglo a este artículo j al precedente, se regulará el importe de los daños y perjuicios que fueren justos vistas todas las circunstancias del caso.”
Ta liemos resuelto en varios casos — Carbou Rodríguez v. Mir, 36 D.P.R. 809 y Orta v. P. R. Ry. Light & P. Co., 36 D.P.R. 743 — que la verdadera fuente de una acción de daños y perjuicios en Puerto Rico son los artículos 1803 et seq. del 'Código Civil.
Hasta cierto punto, el artículo 61 lia sido copiado en nuestro Código de Enjuiciamiento Civil sin que baya mucha necesidad de él. En los Estados Unidos, donde regía el de-recho común, prevalecía el principio de actio personalis mo-ritur cum persona. Así, estatutos como el artículo 61 que generalmente emanaban de la Ley de Lord Campbell, fueron aprobados. Hemos resuelto que en Puerto Rico el principio *854arriba enunciado no es aplicable. P. R. Ry. L. & P. Co. v. Corte de Distrito, 38 D.P.R. 340.
Sin embargo, si tomamos literalmente las palabras del ar-tículo 61, en Puerto Rico los representantes personales de un finado son sus herederos. En Estados Unidos la palabra “heredero” es por lo general aplicable solamente a aquéllos que reciben los inmuebles. Allí los administradores y alba-ceas representan ampliamente al finado, no sólo para el ajuste de sus deudas y asuntos similares, sino también para el co-bro y distribución de los bienes muebles pertenecientes a él. En Puerto Rico, el principio de sucesión universal, en forma modificada, es aplicable, y los herederos representan al fi-nado desde el momento de su muerte, teniendo derecho a to-dos sus bienes. La administración en Puerto Rico es para fines limitados, y cesa al hacerse una declaratoria de here-deros. Pérez v. Zeda, 35 D.P.R. 329.
En ciertos casos, quizás un administrador judicial podría incoar una acción, especialmente si es necesaria para satis-facer las deudas, o en ausencia de los herederos necesarios; pero el caso excepcional, si es que existe, debe aparecer de la demanda. De lo contrario, los herederos tienen el derecho exclusivo de entablar pleito a causa de la actuación negli-gente de una persona al ocasionar la muerte del causante:

Debe confirmarse la sentencia apelada.

Los Jueces Presidente Señor del Toro y Asociado Señor Hutchison disintieron.*